DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 USC 103 over Feiring (US 2011/0259022) is maintained in part.
The rejection under 35 USC 103 over Feiring (US 2011/0259022) in view of Hansen (US 5,104,034) is withdrawn.
Allowable matter is indicated.
Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Feiring (US 2011/0259022).
With respect to claims 1-4, Feiring teaches a composition [Abstract] with the following:

    PNG
    media_image1.png
    253
    413
    media_image1.png
    Greyscale

The same formula encompasses the presently claimed Formula (1).  The R3 and R5 may be H, and R2 and R4 may be fluoroalkyl.  The reference further teaches working fluids for heat transfer devices [0026]. 
	It may be argued that some “picking and choosing” is required to arrive at the presently claimed invention.
	Still, Feiring teaches fluorinated epoxides which read on the presently claimed hydrofluoroepoxides for use in heat transfer devices.
	It would have been obvious for a fluorinated epoxide (hydrofluoroepoxide) for heat transfer devices, as taught by Feiring, to have the presently claimed formula, as within the teachings of Feuring, because the reference teaches use in heat transfer devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowable Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Each of claims 5-10 requires at least 25 wt% of presently claimed Formula (I).  None of the prior art references, alone or in combination, teaches or suggests an apparatus or method with a device and mechanism for, or step of, heat transfer and at least 25 wt% of Formula (I), along with all the other limitations presently claimed.  
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The Amendment and Remarks, filed August 9, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	With respect to the rejection of claims 1-4 under 35 USC 103 over Feiring, the applicant argues that the reference does not explicitly teach or suggest the compounds of presently claimed Formula (I).  The argument is not persuasive.  As discussed in the previous Office Action and repeated above, Formula A in the reference encompasses the presently claimed Formula (1).  The R3 and R5 may be H, and R2 and R4 may be fluoroalkyl.  The reference further teaches working fluids for heat transfer devices [0026].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761